DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/20/2022 has been entered. Claims 1-21 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 11/17/2021, except where otherwise stated.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20090017404 A1) in view of Kang (KR 20130015056 A), Myllymaki (US 20090085754 A1), and Park (US 20070216537 A1).
Regarding claim 10, White teaches (Paragraph 0042, 0051, 0052; Fig. 2, #210, 212, 214, 416, 418) a stovetop/range system which executes a decision tree in which a heat level (cooking parameter) is measured in step 210, and, when the heat level exceeds a certain temperature in step 212 (outside predetermined cooking parameter range), no motion is detected in step 214 signifying the absence of a user near the cooking appliance, and an unattended area delay time elapses in step 416, then the system can generate alarms (first alert/unattended cooking indication) in step 418 (where the system must necessarily provide information about a user being absent to a controller in order to trigger the alarm). White further teaches (Paragraph 0055; Fig. 2 #620, 522) an alternate operation involving step 522 wherein a smoke condition arises (second condition) in the area of the stovetop/range that can indicate a fire hazard and in step 620, the system detects a smoke condition, and proceeds to step 522, where the system can subsequently disable the gas or electric supply (closing fuel source). It should be 
White is silent on providing a range hood comprising a ventilation system including an inlet, an outlet, and a fan or blower. White is further silent on providing a panic button in communication with the range hood, wherein the panic button includes a manual activation to turn off the first alert, but the panic button cannot turn off the second alert. White is also silent on providing a second alert if the presence of the second condition is determined.
Kang teaches (Paragraph 0023; Fig. 2 # 10, 20, 30) a gas range 10 with a hood 20 including an exhaust fan and a suction port (inlet) that exhausts heat or contaminants to the outside through duct 30 (outlet). Kang further teaches (Paragraph 0035) an alarm is disposed in the hood 20 that generates a primary alarm based on a temperature detected by a temperature sensor 40 and a secondary alarm that is a fire alarm that is activated when the temperature sensor 40 senses a second set temperature higher than the first set temperature. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to incorporate the use of range hood system and the activation of a second alarm indicative of a fire as taught by Kang since both are directed to cooking ranges, since both teach triggering alarms based on sensors corresponding to heat, since range hoods connected to alarm systems, and alarms triggered by sensing a fire are known in the art as shown by Kang, since a range hood can exhaust heat and contaminants (Kang, Paragraph 0023) making a cooking area safer and more comfortable for a cooking device user, and since providing a second alarm in case of a fire will alert people to either put out a fire or leave a dangerous area with a fire.
Myllymaki teaches (Paragraph 0011; Fig. 1 #5, 8, 11) a range hood with an alarm including a unit 11 to be placed outside the range hood, wherein the alarm sound signal 5 can be switched off by a push 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to incorporate the push button of Myllymaki for disabling the alarm in White for an exceeded temperature (first alarm) since both are directed to alarms for cooking appliances, since a button for deactivating an alarm disposed on a range hood is known in the art as shown by Myllymaki, and since a user may wish to turn off the alarm if it was triggered unintentionally (for example some foods are prepared by igniting alcohol which temporarily causes a rise in the sensed temperature) so that a cooking operation may be resumed.
Park teaches (Paragraph 0018, 0019) an alarm system 10 with a deactivation button 170 (panic button) that allows a user to deactivate the wristband for certain first category alarms and is ineffective for certain other second category alarms such as fire detection.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to allow the first alarm to be deactivated by a panic button but not a second alarm corresponding to a fire as taught by Park since both are directed to alarm systems, since both teach detecting fires, since deactivating a first alarm by a panic button but not a second alarm corresponding to a fire is known in the art as shown by Park, since a first alarm which does not signify a fire is indicative of a significantly less dangerous cooking condition that may be triggered unintentionally (for example some foods are prepared by igniting alcohol which temporarily causes a rise in the sensed temperature) and therefore may only require simple deactivation, since an alarm indicative of a fire requires an immediate response as a result of the significant danger presented by the fire and,  therefore should not be allowed to be disabled, and since an alarm indicating a fire indicates a serious condition where the well-being of anyone nearby is at risk and preventing the alarm from being disabled (for example by someone who does not see the source of the fire and thinks nothing is wrong or someone who mistakenly thinks the fire is containable and no one else should be alerted) would ensure that all necessary precautions are taken and no human error could prevent people nearby from being notified of the presence of a fire.
Regarding claim 11, as shown above, White teaches (Paragraph 0042) measuring the heat level.
White is silent on sensing the cooking parameter being performed at the range hood.
Kang teaches (Paragraph 0025; Fig. 2 #40) temperature sensors 40 are mounted on the hood 20 corresponding to the cooking device 10 to measure the temperature of the cooking device 10 or a pot for cooking food. It is well understood in the art that temperature measurements correspond to the heat emitted by an object.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to position temperature sensors on the range hood as taught by Kang since both are directed to cooking ranges, since both teach triggering alarms based on sensors corresponding to heat, since measuring temperature at a range hood is known in the art as shown by Kang, and since a fire on the cooking device could damage sensors placed directly on the device preventing their operation, but sensors disposed away from the device on the range hood would still be functioning and able to trigger an alarm in the event of a fire.
Regarding claim 13, White teaches (Paragraph 0052, 0053; Fig. 2 #420) after step 418 (where an alarm is triggered based on a sensed heat and the absence of a user as shown above) the system proceeds to step 420 where, after a max time interval has elapsed without the appearance of a user, the system proceeds to step 522 where the gas/electric supply is disabled. 
White is silent on communicating from the range hood to the cooking appliance to trigger the disabling of the fuel supply.
Kang teaches (Paragraph 0033) blocking the gas supply line to the cooking device 10 based on temperature readings from the temperature sensor 40 (disposed on the range hood) which would require communication from the range hood to the cooking device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to shut off the gas supply based on communication from sensors on the range hood as taught by Kang since both are directed to cooking ranges, since both teach triggering alarms based on sensors corresponding to heat, since communicating measured temperature from a range hood to a cooking appliance to shut off a fuel source is known in the art as shown by Kang, since shutting off a gas supply would prevent a larger fire or explosion from occurring, and since communicating from the range hood to the cooking appliance allows for additional sensor readings in case sensors on the cooking appliance fail.
Regarding claim 16, White is silent on providing the first alert or the second alert at least one of: at the range hood and displaced from the range hood.
Kang teaches (Paragraph 0035) as shown above, an alarm is disposed on hood 20. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to provide the alarm at the range hood has taught by Kang, since both are directed to cooking ranges, since both teach triggering alarms based on sensors corresponding to heat, since positioning an alarm on a range hood is known in the art as shown by Kang, since putting the alarm at the range hood would place it at a higher elevation than the cooking device so that it would be less likely to be obscured from view (for example, a kitchen with a central island might block a view of a range from the other side of the room, but the range hood would still be visible), and since the alarm would function even if the cooking device itself was burning or damaged.
Regarding claim 19, White teaches (Paragraph 0042; Fig. 2 #204, 206, 208) detecting pressure on a range in step 204 and determining if the pressure exceeds a threshold in step 206 to determine if a cooking implement is on the range, and then activating the gas/electric supply in step 208 and measuring heat in step 210 (determining whether cooking is occurring). As shown above, White teaches (Paragraph 0051, 0052) when the heat level exceeds a certain temperature in step 212 (cooking is occurring), no motion is detected in step 214 signifying the absence of a user near the cooking appliance, and an unattended area delay time elapses in step 416, then the system can generate alarms (first alert/unattended cooking indication) in step 418 (where the system must necessarily provide information about a user being absent to a controller in order to trigger the alarm).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20090017404 A1) in view of Kang (KR 20130015056 A), Myllymaki (US 20090085754 A1), and Park (US 20070216537 A1) and further in view of Ito (JP H11353564 A).
Regarding claim 12, White as modified above is silent on establishing at least one baseline value for the cooking parameter sensor; and determining the predetermined cooking parameter range using the baseline value.
Ito teaches (Claim 1) a fire alarm device wherein a temperature difference warning threshold (cooking parameter range) is set based on a difference between a reference temperature (baseline value) and a measured temperature value. It should be noted that change in temperature is well understood in the art to correspond to change in heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to establish the predetermined cooking parameter range using a reference temperature (baseline value) as taught by Ito since both are directed to devices with fire alarms, since both teach measuring values relating to heat, since establishing a range of temperatures for triggering an alarm based on a baseline value is known in the art as shown by Ito, and since using a baseline value would allow for normal cooking to occur without triggering the alarm since the alarm is triggered by exceeding a range based on reference temperature rather than just any increase in temperature (like an increase just from room temperature).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20090017404 A1) in view of Kang (KR 20130015056 A), Myllymaki (US 20090085754 A1), and Park (US 20070216537 A1) and further in view of Mikulec (US 20130087134 A1).
Regarding claim 14, White as modified above is silent on including sensing at least one cooking parameter at the cooking appliance and communicating resulting information to the range hood.
Regarding claim 15, White as modified above is silent on the sensing the at least one cooking parameter at the cooking appliance comprising sensing at least one of: an inductance; or a flow.
Mikulec teaches (Paragraph 0028, 0052; Fig. 1 #10, 12, 18, 26) a system 10 may detect the initial flow of gas or electricity to the stove 18, and if the sensor signal is above the threshold level, the flow of gas and electricity to the stove 18 is shutoff for a predetermined period of time and the fan 12 speed is increased to rid the air of contaminants, where the fan 12 is part of the ventilation hood 26 (i.e. information about the flow of gas at the cooking appliance is communicated to the hood).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to incorporate the gas sensor control system of Mikulec since both are directed to cooking appliances, since both teach a control system based on sensor readings, since communicating information about the flow of gas to a range hood is known in the art as shown by Mikulec, and since using the information to determine that the fan speed should be increased allows for the removal of contaminants from the air (Mikulec, Paragraph 0052) which would otherwise be harmful to the user of the cooking appliance.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20090017404 A1) in view of Kang (KR 20130015056 A), Myllymaki (US 20090085754 A1), and Park (US 20070216537 A1) and further in view of Crnkovich (US 20070125364 A1).
Regarding claim 17, as shown above, White teaches (Paragraph 0042, 0051, 0052) sensing heat to determine if a first condition is met wherein a user is not present, the heat is outside a specified range, and no fire is present (the presence of a fire as determined by the smoke detector triggers a different response as shown above). 
White teaches sensing heat but is silent on sensing a plurality of cooking parameters by additionally sensing a digital image; sensing a particle; sensing a chemical; sensing a sound; sensing a humidity.
Crnkovich teaches (Paragraph 0009) a range hood with an integrated CO monitor, wherein a Carbon Monoxide (CO) sensor (chemical sensor) is incorporated into a range hood, and if elevated CO levels are detected, and the hazardous condition persists, the CO sensor transmits a CO alarm activate signal to the external CO detectors in the residence to cause them to sound their alarm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to additionally measure CO as a cooking parameter to trigger an alarm as taught by Crnkovich since both are directed to controlling cooking appliances with sensor data, since both teach activating an alarm based on a sensor reading, since activating an alarm based a chemical sensor reading is known in the art as shown by Crnkovich, and since warning a user of dangerous CO levels could prevent serious damage or death from the inhalation of toxic chemicals. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20090017404 A1) in view of Kang (KR 20130015056 A), Myllymaki (US 20090085754 A1), and Park (US 20070216537 A1) and further in view of Liese (US 20020129809 A1).
Regarding claim 18, White teaches (Paragraph 0016) the stove may be capable of generating alarm outputs (indicator adapted to be positioned at a location away from the range hood) where as shown above the alarm is triggered by a first condition.
White is silent on providing a local indicator at the range hood upon determining the presence of the first condition or the second condition. White is further silent on controlling at least one operating parameter of the cooking appliance via the range hood. Also, White is silent on providing a fire or gas remediation at the range hood.
As shown above, Kang teaches (Paragraph 0035) an alarm is disposed in the hood 20 that generates a primary alarm based on a temperature detected by a temperature sensor 40 and a secondary alarm that is a fire alarm that is activated when the temperature sensor 40 senses a second set temperature higher than the first set temperature (second condition). Kang further teaches (Paragraph 0026; Fig. 2 #50, 60) an injection nozzle 50 is installed in response to the temperature sensor 40, and is a component that sprays the extinguishing agent (fire remediation) supplied from the extinguishing agent supply unit 60. Figure 2 shows that the spray nozzle 50 is connected to the range hood and sprays down onto the cooking device from the hood.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to provide the alarm and the extinguishing system at the range hood has taught by Kang, since both are directed to cooking ranges, since both teach triggering alarms based on sensors corresponding to heat, since positioning an alarm and an extinguishing system on a range hood is known in the art as shown by Kang, since putting the alarm at the range hood would place it at a higher elevation than the cooking device so that it would be less likely to be obscured from view (for example, a kitchen with a central island might block a view of a range from the other side of the room, but the range hood would still be visible),  since the alarm  and extinguishing system would function even if the cooking device itself was burning or damaged, and since providing fire remediation at the range hood allows the extinguishing agent to be sprayed downward directly onto the cooking surface, the area most likely to be on fire.
Liese teaches (Paragraph 0044; Fig. 1 #2, 20, 22, 34) control or regulating device 34 of the fan 22 of the fume hood 20 can be provided for switching, controlling, and/or regulating the heat energy of the stove 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to incorporate the control system on the fume hood as taught by Liese, since both are directed to cooking appliances, since both teach controlling heat to the appliance, since controls for a cooking appliance positioned on a stove hood are known in the art as shown by Liese, and since the controls of the hood would allow a user to deactivate the cooking device even if the controls on the device itself were damaged by a fire.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20090017404 A1) in view of Kang (KR 20130015056 A), Myllymaki (US 20090085754 A1), and Park (US 20070216537 A1) and further in view of Uetake (JP H11287453 A).
Regarding claim 20, White as modified above is silent on communicating from the range hood to a remote device to control at least one operating parameter of the remote device, using information about the unattended cooking indication.
Uetake teaches (Paragraph 0009, 0010) a heating device, wherein a person detecting means and a temperature detecting means are provided, a situation is determined by a control means based on these detection signals, and a reduction adjustment control of a supply amount adjusting means to adjust the supply amount of the heating medium from the heating medium supply source to the heating unit is performed. Uetake further teaches (Paragraph 0052; Fig. 1 #5, 30, 40) a temperature detecting means 40 including a temperature sensor or the like for detecting the temperature of the air above the gas stove 30 is provided on the inner surface of hood 5. In other words, the heat supply to the cooking device is controlled based on a signal sent from the temperature sensor on the hood to the supply means positioned remotely from the hood.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to communicate from the hood to the heating supply using information about a person detection as taught by Uetake since both are directed to methods of operating cooking appliances, since both teach control systems that control the appliance based on sensor readings, since communicating from the hood to the heating supply using information about a person detection is known in the art as shown by Uetake, since the control system of Uetake can prevent a fire from occurring (Uetake, Paragraph 0008), and since sensing temperature at a range hood provides additional information about dangerous cooking conditions that can provide further safeguards than using sensors only directly on the cooking device.
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20090017404 A1) in view of Kang (KR 20130015056 A), and Myllymaki (US 20090085754 A1).
Regarding claim 21, White teaches (Paragraph 0042, 0051, 0052; Fig. 2, #210, 212, 214, 416, 418) a stovetop/range system which executes a decision tree in which a heat level (cooking parameter) is measured in step 210, and, when the heat level exceeds a certain temperature in step 212 (outside predetermined cooking parameter range), no motion is detected in step 214 signifying the absence of a user near the cooking appliance, and an unattended area delay time elapses in step 416, then the system can generate alarms (first alert/unattended cooking indication) in step 418 (where the system must necessarily provide information about a user being absent to a controller in order to trigger the alarm). White further teaches (Paragraph 0055; Fig. 2 #620, 522) an alternate operation involving step 522 wherein a smoke condition arises  (second condition) in the area of the stovetop/range that can indicate a fire hazard and in step 620, the system detects the smoke condition. It should be noted that the second condition of White triggered by the smoke detector corresponds to a fire hazard, so the first decision tree where smoke is not detected is a different response indicative of no fire being present.
White is silent on  providing a range hood comprising a ventilation system including an inlet, an outlet, and a fan or blower. White is further silent on providing a panic button in communication with the range hood, wherein the panic button includes a manual activation to turn off the first alert. White is also silent on providing a second alert if the presence of the second condition is determined.
Kang teaches (Paragraph 0023; Fig. 2 # 10, 20, 30) a gas range 10 with a hood 20 including an exhaust fan and a suction port (inlet) that exhausts heat or contaminants to the outside through duct 30 (outlet). Kang further teaches (Paragraph 0035) an alarm is disposed in the hood 20 that generates a primary alarm based on a temperature detected by a temperature sensor 40 and a secondary alarm that is a fire alarm that is activated when the temperature sensor 40 senses a second set temperature higher than the first set temperature. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to incorporate the use of range hood system and the activation of a second alarm indicative of a fire as taught by Kang since both are directed to cooking ranges, since both teach triggering alarms based on sensors corresponding to heat, since range hoods connected to alarm systems, and alarms triggered by sensing a fire are known in the art as shown by Kang, since a range hood can exhaust heat and contaminants (Kang, Paragraph 0023) making a cooking area safer and more comfortable for a cooking device user, and since providing a second alarm in case of a fire will alert people to either put out a fire or leave a dangerous area with a fire.
Myllymaki teaches (Paragraph 0011; Fig. 1 #5, 8, 11) a range hood with an alarm including a unit 11 to be placed outside the range hood, wherein the alarm sound signal 5 can be switched off by a push button 8 (panic button) included in the unit present outside the range hood (unit 11) which is which is mounted on the bottom surface of the range hood (in communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify White to incorporate the push button of Myllymaki for disabling the alarm in White for an exceeded temperature (first alarm) since both are directed to alarms for cooking appliances, since a button for deactivating an alarm disposed on a range hood is known in the art as shown by Myllymaki, and since a user may wish to turn off the alarm if it was triggered unintentionally (for example some foods are prepared by igniting alcohol which temporarily causes a rise in the sensed temperature) so that a cooking operation may be resumed.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 01/20/2022 with respect to the 112(a) rejection of claim 10 are not persuasive. The Applicant’s argues that the Specification passage stating “a user can additionally or alternatively tum on or turn off at least one audible alarm of the sensor-enabled range hood system such as by activating the panic button” constitutes a disclosure of a situation where a first alarm can be turned off, but a second alarm cannot be turned off. However, this does not properly disclose the claim language because there is no positive recitation of the claim limitation of a button that can turn off a first alarm, but not a second. The Applicant’s cited passage allows for the possibility of this situation, but that simply means that the claim limitation does not teach away from the invention described in the Specification, not that claim limitation has a written description in the Specification. 
Furthermore, the Applicant’s argues that the Specification describes a second alarm that cannot be turned off because the Specification only describes turning off an audible alarm and the claimed second alert of claim 10 includes closing a fuel source for the cooking appliance or initiating an active fire retardant system, neither of which is an audible alarm. However, the Applicant has not provided a special definition to an alert in the Specification, and the broadest reasonable interpretation of an alert would be a sensory notification (visual, audible, etc.) to a person. Closing a fuel source or activating a fire retardant system are simply secondary actions that accompany the alert, and do not constitute the alert itself. The claim does not specify if the alert is audible, but even if it were not, the Specification does not say that only an audible alarm can be turned off. Failure to describe turning off other kinds of alarms does not mean the Specification is teaching that those alarms cannot be turned off. Thus, the claim still fails to meet the written description requirement.
Applicant’s arguments, see pages 9-13, filed 01/20/2022, with respect to the rejection(s) of claim(s) 10-21 under 35 U.S.C. 103 have been fully considered.
In response to the Applicant’s argument that the second level alert of White in response to smoke does not match the claimed limitation because smoke is not necessarily indicative of a fire being present or imminent as required by the claims, the Examiner notes that White specifically teaches (Paragraph 0055) “a smoke condition arises in the area of the stovetop/range that can indicate a fire hazard”. Thus, the smoke condition of White does read on the second level alert condition of the claimed invention.
In response to the Applicant’s argument that Park teaches away from the asserted combination because Park teaches smoke detection as an alert that cannot be overridden and smoke detection is allowed as a first level alert that can be overridden according to the Applicant’s claims, the Examiner notes that neither claim 10 or claim 21 mentions smoke. Furthermore, the claims require that an alert for a first condition where no fire is present can be disabled, not that an alert for every first condition where no fire is present can be disabled. As shown above, Park teaches (Paragraph 0018, 0019) an alarm system 10 with a deactivation button 170 (panic button) that allows a user to deactivate the wristband for certain first category alarms and is ineffective for certain other second category alarms such as fire detection. Thus, Park meets the claim limitation in that Park specifies that the alarm cannot be disabled specifically when a fire is present. 
In response to the Applicant’s argument that Park is not in the same field of endeavor as the claim invention, the Examiner respectfully disagrees. Both are directed to alarm devices, and more particularly, fire alarm devices. Even if the device of Park has multiple uses, it still has a specifically disclosed use as a fire alarm device. Furthermore, there is nothing in the Applicant’s claim language that suggests some unique feature of the alarm that renders it uniquely useful to cooking devices. 
In response to the Applicant’s argument that Park is not pertinent to the particular problem of the dangers raised with stovetops, the Examiner asserts that the Applicant’s claimed invention is for an alarm device used to detect a first conditions of a cooking parameter being outside of a predetermined range or a second condition indicative of a fire or dangerous gas concentration. However, the cooking parameters include sensing heat, particles, or gas concentration, none of which are exclusive to cooking devices as many other devices or conditions produce heat, particles, and gas. Moreover, fire can occur in many situations not involving cooking devices. Consequently, nothing about the alarm system is exclusive to the field of cooking devices, and so the problem addressed cannot be exclusive to the field of cooking. Therefore, a similar alarm device for detecting a fire is pertinent to the particular problem as it can perform the same function as the claimed invention even if cooking is not explicitly mentioned. 
The Examiner respectfully disagrees with the Applicant’s argument that it is an overstatement that Park discloses a system for detecting fires. Just because the device of Park has multiple functions, doesn’t mean it is not an alarm device for fire detection. Park explicitly describes a device that issues an alarm in response to a fire, so that constitutes disclosure regardless of other functions.
Regarding the Applicant’s argument that Park is an electric shock alarm system, while White is an audible/visual alarm system, thus making them incompatible, the Examiner asserts that one of ordinary skill in the art would recognize that one form of alert could easily be substituted for another, and it should be noted that Park teaches (Paragraph 0011) to provide redundancy, alternate preferred embodiments may include vibratory stimulation in addition to electric shock, and for certain alarm situations, such as smoke-detection, CO detection, flooding, natural gas detection, burglar detection, fire detection and the like, the electric shock may be supplemented with audible and visual alarms, and remote notification of emergency responders.
In response to applicant's argument that the examiner's conclusion of obviousness for combining the teaching of Park into the teaching of White, regarding allowing a panic button to deactivate a first alarm but not a second alarm indicative of a fire, is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, as stated above, it would be obvious to one of ordinary skill in the art to do so because an alarm indicating a fire indicates a serious condition where the well-being of anyone nearby is at risk and preventing the alarm from being disabled (for example by someone who does not see the source of the fire and thinks nothing is wrong or someone who mistakenly thinks the fire is containable and no one else should be alerted) would ensure that all necessary precautions are taken and no human error could prevent people nearby from being notified of the presence of a fire. Additionally, it would be obvious to one of ordinary skill in the art to not allow for disabling an alarm signaling a fire due to the significant danger that a fire poses. Conversely, one of ordinary skill in the art would recognize that an alarm signaling an elevated temperature that is not direct evidence of a fire would be obvious to include a shut off function because  the alarm may be triggered unintentionally (for example some foods are prepared by igniting alcohol which temporarily causes a rise in the sensed temperature).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792